Coordination of certain of the Member States' provisions on television broadcasting (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Culture and Education, on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (10076/6/2007 - C6-0352/2007 - (Rapporteur: Mrs Hieronymi).
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, today we are discussing a pre-negotiated common position of Parliament and the Council on the revision of the Directive concerning the pursuit of television broadcasting activities. We can view this as a great success for Parliament, the Council and the Commission, so I would like to start by expressing my warmest thanks to my parliamentary colleagues from all political groups and from all the committees involved, especially the shadow rapporteurs from the Committee on Culture and Education, Henri Weber, Ignasi Guardans Cambó and Helga Trüpel. They have done much to make it possible for us to present a success, a joint result, today.
My thanks also go to Commissioner Reding - Commissioner of the Year 2007, congratulations! - who tabled the proposal for the revision of the Directive with great resolution and willingness to cooperate, in equal measure, and worked on it with us.
I would also like to thank the Council, specifically the German Presidency, under whose leadership it proved possible to achieve the common position, and the current Portuguese Presidency, which stalwartly defended the common position achieved, thereby enabling us to debate it today and vote on it tomorrow.
'Television without frontiers' is crucial for freedom of information and pluralism of the media in Europe. We therefore greatly welcome the fact that we have been able to update this Directive just in time. On the basis of the country of origin principle, we have achieved joint objectives for traditional and new forms of television, regardless of platform. For traditional TV, this mainly encompasses the right to short-term reporting Europe-wide, safeguards on better access for the disabled, better controls on advertising aimed at children, and independent national media supervision.
However, we have also improved the financial bases for commercial broadcasting, not by increasing advertising - that still stands at a maximum of 12 minutes per hour - but by introducing more flexible rules. We have taken the difficult step of allowing product placement so that private TV broadcasters, in competition with Google and other rivals, will be able to offer free-to-air TV services in future. It was the European Parliament which worked to achieve adequate transparency directives here.
For modern TV on the Internet, the principle which will apply after tomorrow's decision and its ensuing implementation at national level is that TV will remain an economic and cultural product regardless of the technology used. That is the European model which we have safeguarded with this Directive for audiovisual media services, as it will be known in future. TV on the internet and mobile TV should also have a future in Europe, not only as an economic product but also as a core guarantee of freedom of information and media pluralism.
That is why it is so important to have initiated this modernised Directive just in time. 'Just in time' means that the forthcoming negotiations on the telecoms package, which have now begun, as well as the deliberations on online content can take place against the backdrop of this clarified legal framework for traditional and new audiovisual media services.
That is why I would ask you for your support in tomorrow's vote so that we secure a broad majority in favour of progress in our European media policy.
Member of the Commission. - (FR) Mr President, it is always a great satisfaction for a mother to see the child she brought into the world grow up into an intelligent lively teenager. This is how I feel this evening about our audiovisual media services 'without frontiers' directive, a feeling of satisfaction and pride I wish to share with the child's godmother, our excellent rapporteur Ruth Hieronymi.
There are many ways of testing a child's intelligence. Mrs Hieronymi has listed them: a scope adapted to future audiovisual means, since it has been broadened to audiovisual media on demand such as VOD (video on demand); reaffirmation of the principle of the country of establishment, and thus consolidation of freedom of movement of programmes, adding in an intelligent cooperation and dialogue procedure to prevent or settle any potential conflict; a balance between respect for consumers and additional freedom for our businesses; enhancement of the right to information with the new rules on access to short extracts of key events. All these new features, and more, I feel go to prove an intelligent balance between renewal and respect for values.
As testimony to the child's vitality, I wish to point to promotion of cultural diversity in the digital field, acknowledgement of new advertising techniques, a legal framework finally provided for product placement, attention finally paid to access to audiovisual media for our fellow citizens with visual or hearing disabilities, and the trust placed in the industry by arrangements to apply the directive using self-regulation or co-regulation.
Parliament played a major role in bringing the child to adolescence, and I wish to express my gratitude. This is another example of splendid cooperation between the three institutions which have successfully completed legislation that will form an essential basis for the industry and the culture of tomorrow.
It is now time for the child to leave the nest and spread its wings as an adult. In the case of a Community directive, this means transposition by the Member States. In keeping with EU policy, I do hope this stage does not make the child obese. It would be all the more paradoxical as, in the new directive, we call on industry to draw up codes of good conduct on advertising aimed at children that leads to obesity. Therefore I hope that, as far as possible, the Member States will refrain from adding national obligations to the detriment of their audiovisual industry.
I am absolutely sure that the text to be submitted for your approval tomorrow will provide genuine legal security in the industry, and will also promote our values of society and culture. With this legal framework, the EU is moving ahead of legislation on other continents. I think we can be proud of it. We are also helping our industries in terms of creation. We are making a contribution to the best possible financing scheme for our films and to access for Europeans to premium content schedules on free television networks: so it is this evening that, with you and thanks to you, I have the feeling that our mission has been accomplished.
on behalf of the PPE-DE Group. - (SV) Mr President, first of all let me congratulate and thank our rapporteur for her work on this matter, as also the Commissioner. This is a question on which there are many different and very strong views, yet we have produced a proposal which we are discussing here this evening and which points the way forward for European television.
There are a few things that I think are important to emphasise. Among other things, we establish the principle of country of origin legislation, which means a better and stronger basis for diversity but also for common European television and - an important point - better conditions for a European film industry, since that is a closely related issue. It also means better scope for free media to exist across Europe's borders.
Of course certain things could have been even better. I myself thought it would have been good if we had had greater openness on the matter of advertising time, but more flexibility is created here. I think that the proposal which has now come back on the matter of product placement also amounts to an improvement. We therefore have reason to be satisfied with the progress which has been made.
Let me just say one thing regarding the future, since this legislation is based extensively on the existence of a difference between what are called linear and non-linear media services. I think that the difference will play less and less of a role in future. It is already apparent now that this difference is not so great or so relevant. I think that it will be important to follow developments in this field, so that we do not end up with a situation in which traditional TV media in Europe are in a less favourable position than those which broadcast in non-linear ways, via the Internet or by other means, because in the long term that can damage our chances in the global context. Once again I would like to thank the rapporteur and to note that we have taken a step forward.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I wish to begin by quoting my colleague Henri Weber. This text is an acceptable compromise for the Socialist Group and, during the negotiations, we succeeded in adding some valuable provisions to preserve the European audiovisual model. I wish to thank our rapporteur, Mrs Hieronymi, for her determination, patience and also a particularly open and positive spirit of compromise.
Certain issues in relation to the digital revolution within the context of the knowledge economy made this review necessary. The rules have been extended, in an appropriate manner, to the new audiovisual services. Protection of minors is guaranteed, as is the protection of EU citizens from incitement to all discrimination. These new services shall contribute to the financing of films and the European audiovisual component. A percentage of their turnover will be paid into support accounts, and there will be guaranteed exposure of European productions in on-line catalogues. Pluralism in the media has now become an official requirement. The role of the regulatory authorities has been enhanced, and the adoption of provisions in relation to accessibility for all is recommended most strongly to the Member States.
In terms of advertising, the Socialist Group wanted to retain the rules of the current Directive. With advertising limited to 20% per hour, the duration between two advertising screens is now 30 minutes, whereas we wanted to retain 45 minutes for European screens. We are nonetheless satisfied that product advertising is banned during documentaries, information broadcasts and children's programmes. The Member States may, however, choose to allow this kind of advertising for films, television fiction and sports broadcasts. In this case there are strict regulations for product placement in order to prevent abuse and certain perverse effects.
A balance has therefore been found between freedom of expression, circulation of information, public access to new services such as VOD (video on demand), and content with a cultural and economic value. The emphasis on quality will allow European production to strengthen its position. This is one of the major effects of the directive.
on behalf of the ALDE Group. - (FR) Mr President, I feel we have reached the end of a very long journey. It has taken us a long time and has involved the efforts of many people, many Members and many experts, even people who followed this debate very closely outside the House because it was so important to them. We should all feel very pleased with ourselves because tomorrow, barring any surprises, the text arising from all these negotiations and debates will be unanimously adopted, perhaps even without a vote, the real test that such a text may be adopted almost by acclaim.
The time has therefore come to congratulate Mrs Hieronymi and the other shadow rapporteurs, but especially Mrs Hieronymi and, I must say, the Commissioner as well. She says she feels the mission has been accomplished. She is right. She really can feel that way today.
This means we will be adopting a very clear legal framework with clear rules that will make investment in audiovisual means more secure and certain. The rules will be extendable to new digital media and to new means linked to new media, with all the essential features required for consumer protection and protection of minors, without simultaneously overlapping or simply amplifying the existing provisions, for the means are new and the legal responses must also be new.
The new rules certainly make advertising more flexible. We are aware of this. We debated them and we gave them our support. By and large it was my Group that worked hardest to ensure this text finally came through, because we have not denaturalised the European audiovisual model. We never actually went that far, but we know - and we ought to say this out loud because we also supported product placement, and we did it in all conscience - that if we want free television for viewers, although this is never free, but it is for the viewers, and if we do not want this kind of free television to be paid for only through taxation and public finance, there must be means of finance within a framework of competition. This, then, is the context in which we have authorised product placement. We have made it transparent and we have made it very clear how and when it ought to be implemented.
It is now time to make arrangements for implementation. Here I would ask the Commission to assume its responsibilities again. It is true that the child has flown the nest, but not completely. Implementation must be monitored very closely, and in particular, Commissioner, something must be done in relation to one aspect where I have serious concerns. I think there is a general feeling in certain Member States that there are now no regulations for European television between now and the time of implementation. There are no laws any more, we might say. This, however, is not true. The Television Without Frontiers Directive, which is still valid, laid down advertising rules, and the rules set out what could be done and what could not be done. There is a general feeling that, until the new regulation, until the new directive is applied in the Member States, the rules already in force are not applicable. Here it is your responsibility and that of the Commission to make it clear that this perception is incorrect, and this is not the way in which the situation ought to be viewed.
on behalf of the UEN Group. - (PL) Mr President, the amendments to the Directive of the European Parliament and of the Council on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities aim to ensure that recipients of audiovisual media services in Member States can take full advantage of the benefits of the internal market by implementing the principles of regulation according to country of origin.
Amendment of the Directive will bring the European Union's provisions into line with the most recent technological advances. The European Commission's proposal distinguishes between linear services, namely transmission through traditional television, internet or mobile television that delivers material to the viewer constantly pursuant to an ongoing programme, and non-linear services similar to television downloaded from the network on demand.
Retaining the so-called Television Without Frontiers Directive in its current form would aggravate the unjustified differences in the regulatory treatment of different methods of distributing similar or identical media content. The current provisions regarding television should remain in force for linear services. For non-linear services, however, minimal essential provisions should be established. These could, for instance, concern the protection of minors, a ban on incitement to racial hatred, and a ban on surreptitious advertising. This is all provided for in the proposed changes. The Union of the Europe of the Nations Group will therefore vote in favour of the proposal.
on behalf of the Verts/ALE Group. - (DE) Mr President, in our renewed deliberations on the new version of the Directive concerning the pursuit of television broadcasting activities, henceforth to be known as the 'Audiovisual Media Services Directive', we have constantly conducted a cultural policy debate as well, concerning cultural diversity and maintaining quality in TV broadcasting. With Parliament's final decision, the legislative process is really just starting, so we are already looking ahead.
I urge the Member States to make use of the subsidiarity principle enshrined in the Directive and fully exploit the scope for more cultural and media diversity. This applies especially to more rights for independent producers, the contribution of non-linear services such as video-on-demand providers in support of European productions, and limiting the scope for product placement. Public broadcasting in Europe, in particular, should do without product placement.
Throughout the work on the new version of the Directive, we had a dispute over matters of fundamental principle. This focused on how much market liberalisation we want and where, precisely, we intend to regulate. From the Greens' perspective, this dispute has been resolved in favour of more market-oriented liberalisation, especially advertising. Our Group will therefore not support the new version of the Directive in tomorrow's vote. The numerous new opportunities for even more advertising - whether in sports programmes, series or feature films - will result in a loss of quality in Europe's media. Public broadcasting will therefore play an even more important role in future, and national legislators must enable it to fulfil its mandate to inform and educate as comprehensively as possible, also via new media such as mobile or Internet TV. That is why, also when dealing with the new version of the Telecommunications Directive, we need to establish an appropriate framework at European level, if broadcasting is in future to be received to a greater extent via mobile phones or the Internet.
(DE) Mr President, the compromise which Ruth Hieronymi - of course with help from her colleagues - has devised here is one which I can wholeheartedly support. I really would like to thank her very warmly; this was a very difficult piece of work and she has done a marvellous job. In my view, the compromise covers most of what we wanted to achieve at first reading.
As we know, the rapid pace of technological development had rendered the old Directive obsolete. I myself worked on this first Directive. We now have something new: new transmission opportunities, new services 'on demand' alongside traditional TV, so we need this new directive. For me, it was important in this context to uphold the country of origin principle and maintain short-term reporting. More flexible regulations on advertising have been introduced, but I believe that maintaining a maximum of 12 minutes per hour is the right thing to do. As before, cinematographic works and news programmes will not be interrupted.
One sticking point, as you know, Commissioner, was product placement. Many of us voted for the present compromise with a heavy heart. What is positive, however, is that the ban comes first, followed by the exemptions which have already been mentioned here. I think that if these are correctly applied, we will not have any American-style conditions. The restriction on advertising in children's programmes is also something which I welcome. This compromise enables the audiovisual sector to face up to the major changes taking place and adapt to technological and market conditions. The compromise helps the audiovisual sector to become more competitive in future. This compromise is, at the moment, the best balance between media pluralism and cultural diversity, and offers the opportunity to develop a more competitive European audiovisual industry.
Once again, may I express my warm thanks to the Commissioner but especially our colleague Ruth Hieronymi.
Member of the Commission. - (FR) Mr President, I can only agree with what has just been said: in fact, thanks to the assistance of the institutions and the commitment of our rapporteur and her colleagues, we have produced a directive which is set to take our audiovisual industry into the future with due respect for our values and our cultures. It is a considerable step forward for the European audiovisual industry, and I can only rejoice in this along with all the speakers who have said so.
A question was asked: what will happen between now and actual implementation of the new directive? I am able to reassure the Member on this point. We will continue to apply the rules of the Television Without Frontiers Directive. In fact, I have just initiated infringement proceedings against Spain for exceeding advertising time. The same will apply to all Member States who do not play by the rules: until we have new rules, the old rules are still the rule.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (FR) I wish to congratulate Mrs Hieronymi and Mr Guardans for their splendid dialogue with the Members and for the quality of the reports that they drew up with the Council which have led to the presentation of this extremely consensual report at second reading.
The Council has accepted a large number of Parliament's requests and all the requests of my political group. I am pleased that two items particularly dear to my heart were included in the text: the country of origin principle and the protection of children in relation to advertising messages.
Parliament has shown that it was able to conduct negotiations with the Council, with these having produced a much more elaborate text than before. It was not an easy task, but we have achieved our aim. I now hope that transposition into national law will be facilitated by goodwill among our governments.
in writing. - (HU) The new regulation for borderless television has had uneven success. It is pleasing that we are creating legal bases for digital and non-linear television. It is already the eleventh hour, due to the rapid development of technology. I feel it is very important that the public service television stations that broadcast the values of the Community should make use of the opportunities provided by the new technologies. If public service broadcasters cannot keep pace with commercial channels with regard to technological quality, then it is to be feared that they will lose the viewers they have had up to now, and their cultural, public-life and other quality programmes will not reach younger generations. The final version thoroughly softens the rules on advertising. It is particularly annoying that we have not managed to ban the crafty increase of volume in advertising either, even though our electorate throughout Europe deplores this practice. It is also saddening that even children's programmes can be interrupted by adverts. The product placement regulation is a sober compromise. The legislation does not bring about many of the objectives of the European Parliament, but if it were not created the lack of regulation would presumably be even more problematic.
in writing. - (RO) I welcome the Council's common position, which brings some significant changes regarding the protection of children and minors, the access of disabled persons to audiovisual services and the placing of advertising products.
Spot announcements for alcohol and tobacco are perceived by young people as a way of being socially accepted among adults and these vices are correlated with physical attraction, fun, adventure and recreation. Moreover, intensive advertising, especially addressed to children, for food products and beverages with a content high in fats and sugar undermines the positive initiatives for public health protection, such as nutrition education and correct labeling of products. The European Union is dealing with an obesity crisis and television aggravates this problem. In Spain, 48% of the advertising during children programmes is for sweets, fast-food products and crisps, and in Great Britain, food products high in fats and sugar represent 80 and 90% of the TV advertising.
The Council's text lays an emphasis on the development of codes of conduct related to "junk food” advertising to children, as well as on introducing filter systems and PIN codes that will increase the protection of minors from the negative influence of audiovisual services and will play an important role in the fight against obesity.